Citation Nr: 0816165	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-11 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 13, 2004 
for the award of a          40 percent evaluation for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The veteran served on active duty from July 1977 to January 
1984.  He also had reserve duty with the Texas Army National 
Guard from 1984 to 1996.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a September 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which increased from 10 to 40 percent           
the rating for service-connected lumbosacral strain, as of 
July 13, 2004.                The veteran appealed from the 
initial assigned effective date for the award of       this 
higher rating.

Previously, the veteran had appealed a September 2003 RO 
decision granting a        10 percent rating for lumbosacral 
strain, from February 6, 2003, seeking a higher level of 
disability compensation.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993)         (the veteran is presumed to be seeking the 
highest possible rating for a disability unless indicating to 
the contrary).  Following the subsequent further increase in 
rating to 40 percent, he withdrew his appeal of the increased 
rating claim.              38 C.F.R. § 20.204 (2007).  Thus, 
the present inquiry consists entirely of the earlier 
effective date issue, set forth above.

In February 2008, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge (VLJ) of the 
Board.  A transcript of the proceeding is of record.  During 
the hearing, the veteran submitted additional evidence 
consisting of private treatment records, along with his 
waiver of the right to RO initial consideration of this 
evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2007).  

The record further reflects that the veteran has raised an 
allegation of clear and unmistakable error (CUE) in an April 
1984 RO rating decision that denied a claim for service 
connection for an anxiety disorder.  Whereas a more recent 
May 2005 rating decision denied his petition to reopen the 
claim, the claim for CUE has not been adjudicated.  This 
matter is not presently before the Board for appellate 
review, and thus, it must be referred to the RO for 
appropriate action.  

FINDINGS OF FACT

1.	The veteran filed a claim for a compensable rating for 
lumbosacral strain that was received at the RO on February 6, 
2003.

2.	A September 2003 RO rating decision awarded a 10 percent 
rating for lumbosacral strain, effective February 6, 2003.

3.	Thereafter, a September 2004 rating decision increased from 
10 to 40 percent         the evaluation for the veteran's 
service-connected back disability, effective from July 13, 
2004, based upon the report of an examination conducted on 
that same date.

4.	The preponderance of the competent evidence demonstrates 
that in all likelihood, the requirements for assignment of a 
40 percent rating were satisfied as of the date of receipt of 
the veteran's original claim.


CONCLUSION OF LAW

The criteria for an effective date of February 6, 2003 for 
the assignment of a          40 percent disability rating for 
lumbosacral strain are met.  38 U.S.C.A. §§ 5103A, 5107(b), 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1(p), 3.102, 
3.155, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has specified duties to notify and assist a claimant seeking 
to establish entitlement to compensation or other benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Hence, even assuming, without 
deciding, that any error was committed with respect to 
implementation of the VCAA's duty to notify and assist 
provisions, such error was harmless in its application to 
adjudication of the present matter, and need not be further 
discussed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317  (Fed. Cir. 2007). 

Background 

The veteran filed February 2003 correspondence with the RO 
which was considered an informal claim for increased rating 
for his service-connected lumbosacral strain, then evaluated 
as noncompensable.

On a VA orthopedic examination in August 2003, the veteran 
complained of periodic back pain requiring over-the-counter 
pain relievers that caused him to miss about three days of 
work the previous year.  He did not have dysfunction of the 
bowel or urinary systems.  Physical examination revealed a 
straight spinal lumbar area, with no tenderness on palpation.  
Range of motion testing indicated the veteran had flexion 80 
degrees and then developed pain; extension to 20 degrees; and 
30 degrees of lateral rotation in each direction.  He could 
stand on his feet and heels, but had difficulty walking.  He 
had negative straight leg signs.  The reflexes in the knees 
and ankles were 3+.  He had no loss of sensation to pinprick 
to the legs, thighs or feet.  There was good extensor 
halluses longus strength.  The impression was of lumbosacral 
strain, and chronic pain, with normal x-rays.  

In a September 2003 rating decision, the RO increased to 10 
percent the evaluation for a low back disorder, on the basis 
of the preceding findings.

A March 2004 treatment report from the Fort Worth Outpatient 
Clinic indicates   the veteran's report of worsening back 
pain over the last few weeks, with pain that sometimes 
radiated to both legs.  He also sought treatment that month 
for back pain that radiated to his hips.  

The veteran's May 2004 statement on a VA Form 9 (substantive 
appeal to the Board), in connection with an earlier appeal of 
the assigned rating for his back disorder, alleged that the 
August 2003 examination was an insufficient depiction of his 
symptoms, inasmuch as the evaluation was limited to 10 
minutes in duration and he continued to experience pain to 
the degree that he could not stand for long, and had sleep 
difficulties.

Upon reexamination in July 2004, the examiner initially 
indicated his review of       the claims file.  The veteran 
reported having at that time back pain with left leg numbness 
and occasional burning sensation through the back and 
buttocks.            His walking distance was limited to 
about one-half block because of the pain,        and he had 
missed ten days of work over the past year.  He described 
occasional flare-ups of back pain, requiring bedrest, which 
occurred about two to three days           in the past year.  
His medications consisted of ibuprofen and cyclobenzaprine.           
The veteran reported having increased limitations after 
repetitive use, and during flare-ups because of increased 
pain and muscle spasm.

Objectively, the veteran when standing from a seated position 
performed this movement hesitantly, and his gait was slow.  
There was tenderness along the lumbar spine from L4 to S1, 
especially on the left side, and also tenderness of the left 
S1 joint and left buttocks.  There was tightness of the 
paraspinous muscles on both the right and left side.  Range 
of motion findings were flexion to 30 degrees, extension to 
20 degrees; lateral bend 15 degrees in each direction; and 
lateral rotation 15 degrees on the right side, and 30 degrees 
on the left side.                         He complained of 
left-sided low back pain at the limitation of all planes of 
motion.  There was no spasm or weakness.  Deep tendon 
reflexes were 2+ patella and           2+ achilles.  Sensory 
examination was intact, although motor strength showed some 
very slight weakness with the left gastroc secondary to pain.  

The examiner's impression was chronic low back pain with 
radiation to the                 left buttocks and 
intermittent numbness of the left lower extremity.  The 
veteran had episodes of muscle spasm not then demonstrated, 
and had some pain and weakness with heel raises on the left 
side only.  An MRI revealed no evidence of stenosis or nerve 
root irritation.  There was mild desiccation at the L2-3 and 
L4-5 disks, and mild facet joint hypertrophy at the caudal 
levels.


A January 2005 outpatient consultation for continued back 
pain, indicates that there was positive straight leg raising 
of the left leg at 60 degrees, and adequate foot sensation 
and proprioception bilaterally, although somewhat less on the 
front leg.  There was the occurrence of back spasms on the 
left side when sitting, pressure-like pain, difficulty 
getting up from sitting, and numbness of the left leg.  

On his March 2005 VA Form 9 pertaining to his earlier 
effective date claim,              the veteran requested the 
assignment of a 40 percent rating retroactively to the 
beginning of his appeal (i.e., his February 2003 increased 
rating claim), rather than as of the date of the last medical 
examination.

During the February 2008 Travel Board hearing, the veteran 
testified that at the time he filed his original claim in 
February 2003, he was already having difficulty with back 
spasms and pain radiating to the legs, and was required to 
take off work several times due to those symptoms.  He 
described having some instances of bowel incontinence at that 
point because of taking pain medication.  

Analysis

The provisions for the determination of an effective date of 
an award of disability compensation are set forth in 38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007).     The general 
rule with regard to an award of increased compensation is 
that the effective date for such an award will be the date 
the claim was received or the        date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400(o)(1) (2007).  An exception to this 
rule applies where the evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation.  Otherwise, the effective date 
remains the date the claim       is received.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).  "Claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R.              § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski,            
3 Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a).

The veteran is currently in receipt of a 40 percent rating 
for service-connected lumbosacral strain, under 38 C.F.R. § 
4.71a, Diagnostic Code 5237, from              July 13, 2004.  
He is requesting in connection with the present matter, an 
effective date of February 6, 2003, the date of receipt of 
his previous claim for increase.

Regulations pertaining to the criteria for evaluating 
lumbosacral strain, under              38 C.F.R. § 4.71a, 
Diagnostic Code 5237, provide that this disorder is to be 
rated based upon a general formula for back disorders.  The 
rating criteria are controlling regardless of whether there 
are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. 

Under the General Rating Formula, in pertinent part, a 10 
percent evaluation      may be assigned when there is present 
forward flexion of the thoracolumbar spine greater than 60 
degrees, but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than  235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.

A 20 percent evaluation is for assignment when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis. 
The next higher 40 percent evaluation is for assignment when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less or when there is favorable ankylosis of the entire 
thoracolumbar spine.

The rating schedule further defines normal range of motion of 
the thoracolumbar spine as forward flexion from 0 to 90 
degrees, extension from 0 to 30 degrees,        right and 
left lateral flexion from 0 to 30 degrees, and right and left 
lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note (2).

When evaluating a musculoskeletal disability which is at 
least partly rated based upon range of motion, consideration 
must be provided as to the degree of any additional 
limitation of motion beyond that objectively demonstrated due 
to such factors as painful motion, limited or excess 
movement, weakness, incoordination, and excess fatigability.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.  

An objective review and consideration of the medical evidence 
since the            February 6, 2003 date of the veteran's 
original claim for increased rating for lumbosacral strain, 
substantiates that a 40 percent disability evaluation as of 
then         is warranted.  The report of a July 2004 VA 
orthopedic examination provides the basis in the record upon 
which the standard for a 40 percent rating is most clearly 
met under the general rating formula for back disorders, 
given the finding therein that the veteran had forward 
flexion of the thoracolumbar spine to 30 degrees.              
A comprehensive analysis of the record, however, demonstrates 
to a reasonable likelihood that the conditions requiring such 
rating also existed one-year and several months previously, 
as of the initial date of claim.  This includes construing 
the          July 2004 examination report in conjunction with 
an August 2003 examination that showed somewhat less severe 
findings, to determine what is the more appropriate depiction 
of service-connected disability.  See 38 C.F.R. § 4.2 ("It 
is the responsibility of the rating specialist ... [to] 
reconcil[e] the various [examination] reports into a 
consistent picture so that the current rating may accurately 
reflect    the elements of disability present.").  See also, 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  On this 
subject, the July 2004 examination was premised upon a claims 
file review, and completely accounted for the likely effect 
of functional loss upon the veteran's back disorder.  The 
description provided of a back condition requiring several 
days of leave from work, and acute exacerbations 
necessitating bedrest, are indicative of heightened 
symptomatology on a more long-term basis, as opposed to an 
examination only during a period of a flare-up.  The August 
2003 examination  in comparison, which noted forward flexion 
to 80 degrees, with some pain at the end of motion, still 
overlooked other forms of functional loss such as weakness 
and repetitive use, the veteran's complaints to this effect 
notwithstanding.  See DeLuca, 8 Vet. App. at 204-7.

Also significant, and pertinent to obtaining a complete and 
continuous portrayal of service-connected disability, as 
mentioned, as early as March 2004 the veteran underwent VA 
treatment for substantial worsening in his back pain, with 
attendant radiation to the lower extremities.  Consideration 
has likewise been afforded to various sources of reported 
history from the veteran.  He claimed through a          May 
2004 statement that the initial August 2003 examination was 
insufficient in scope to evaluate his back disorder.  While 
the evaluation in question did include substantive range of 
motion measurements, it is observed that the overall findings 
provided were considerably less detailed compared to the 
later examination.  Notably, the veteran's allegation during 
the February 2008 hearing that he already manifested severe 
symptoms as of filing his February 2003 claim analogous to 
those documented in the 2004 examination, pertains to matters 
within his own knowledge on which he would have some 
reasonable foundation to assert.                See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  As previously mentioned,       
the competent medical evidence is consistent with an earlier 
onset of relevant symptoms than indicated by the existing 
assigned effective date.  

Thus, resolving any reasonable doubt in the veteran's favor 
in regard to the level of disability since filing his claim 
for increased rating, an earlier effective date of February 
6, 2003 should be awarded.  See 38 C.F.R. § 4.3.  For the 
reasons set forth above, this earlier assigned effective date 
as the relevant date of claim also represents the initial 
time period as of which entitlement to that benefit was 
established.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(1).


ORDER

An earlier effective date of February 6, 2003 is granted for 
the assignment of a                   40 percent evaluation 
for lumbosacral strain, subject to the laws and regulations 
pertaining to the award of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


